Citation Nr: 0001400	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  95-30 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for a right knee disorder, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. A. Mancini, Associate Counsel

INTRODUCTION

The veteran had active duty from January 1966 until January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Diego, California.


REMAND

The veteran is seeking an increased rating for a right knee 
disorder, currently evaluated as 20 percent disabling.  After 
reviewing the available evidence, the Board finds that the 
record must be developed prior to appellate consideration.

During the veteran's personal hearing, his representative 
reported that the veteran is in receipt of benefits from the 
Social Security Administration (SSA).  (See Transcript of 
Personal Hearing ("Transcript"), dated on August 15, 1996, 
pages 22-23 and page 30).  The award of benefits appears to 
be based in part upon the veteran's service-connected right 
knee disability that is presently on appeal.  The veteran 
appeared to indicate that he was physically examined as part 
of his application for SSA disability benefits.  (See 
Transcript, pages 22-23 and page 30).  A report of that 
examination does not appear to be of record.  Since Social 
Security records are relevant to the inquiry under 
consideration, and are in the possession of a government 
agency, they must be obtained upon remand.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-372 (1992); see also Lind v. 
Principi, 3 Vet. App. 493,494 (1992).

Accordingly, the Board REMANDS this case for the following 
development:

1. The RO should request that the veteran 
identify the 
names and addresses of all VA and non-VA 
medical care providers who ever treated 
him for a right knee disorder.  After 
securing any necessary releases, the RO 
should attempt to obtain copies of any 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  Any such medical 
treatment records should be associated 
with the veteran's claims folder. 

2.  The RO should obtain a complete copy 
of any administrative and medical records 
associated with the veteran's claim for 
Social Security Administration disability 
benefits and any decision reached in his 
case.

3. After the development requested above 
has been 
completed to the extent possible, the RO 
should again review the record and 
conduct any additional development which 
is deemed necessary, at their discretion.

4. The RO should then re-adjudicate the 
issue of 
entitlement to an increased rating for a 
right knee disorder, currently evaluated 
as 20 percent disabling.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case, and given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) ("the Court").  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance, and a further remand 
of the case will be mandated.  
See Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


